Case 2:12-cv-00503-MOB-MKM ECF No. 298 filed 10/05/18   PageID.9657   Page 1 of 2



                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
 ____________________________

 IN RE: AUTOMOTIVE PARTS
 ANTITRUST LITIGATION                            MASTER FILE NO. 12-md-02311
                                                 Hon. Marianne O. Battani
 _______________________________

  In Re: Wire Harnesses                          12-cv-00103
  In Re: Instrument Panel Clusters               12-cv-00203
 In Re: Heater Control Panels                    12-cv-00403
 In Re: Bearings                                 12-cv-00503
 In Re: Anti-Vibrational Rubber Parts            13-cv-00803
 In Re: Windshield Wipers                        13-cv-00903
 In Re: Radiators                                13-cv-01003
 In Re: Starters                                 13-cv-01103
 In Re: Automotive Lamps                         13-cv-01203
 In Re: Ignition Coils                           13-cv-01403
 In Re: HID Ballasts                             13-cv-01703
 In Re: Electronic Powered Steering Assemblies   13-cv-01903
 In Re: Fan Motors                               13-cv-02103
 In Re: Fuel Injection Systems                   13-cv-02203
 In Re: Power Windows                            13-cv-02303
 In Re: Automatic Transmission Fluid Warmers     13-cv-02403
 In Re: Air Conditioning Systems                 13-cv-02703
 In Re: Windshield Washer Systems                13-cv-02803
 In Re: Constant Velocity Joint Boot Products    14-cv-02903
 In Re: Spark Plugs                              15-cv-03003
 In Re: Shock Absorbers                          15-cv-03303
 In Re: Body Sealing Products                    16-cv-03403
 In Re: Interior Trim Products                   16-cv-03503
 In Re: Automotive Brake Hoses                   16-cv-03603
 In Re: Exhaust Systems                          16-cv-03703
 In Re: Ceramic Substrates                       16-cv-03803
 In Re: Automotive Steel Tubes                   16-cv-04003
 In Re: Access Mechanisms                        16-cv-04103
 In Re: Door Latches                             17-cv-11637
 ________________________________

 THIS DOCUMENT RELATES TO:

 End- Payor Actions
 _________________________________/
Case 2:12-cv-00503-MOB-MKM ECF No. 298 filed 10/05/18                                        PageID.9658            Page 2 of 2




   ORDER DENYING DEFENDANTS' MOTION TO DENY GEICO'S EXCLUSION
 REQUEST AS INVALID AND INEFFECTIVE AND TO ENFORCE LITIGATION STAYS

          Before the Court is Defendants' Motion. For the reasons stated on the record at a

 hearing held September 26, 2018, the Court DENIES Defendants' motion.

          IT IS SO ORDERED.

 Date: October 5, 2018                                               s/Marianne O. Battani
                                                                     MARIANNE O. BATTANI
                                                                     United States District Judge



                                                  CERTIFICATE OF SERVICE

 The undersigned certifies that the foregoing Order was served upon counsel of record via the Court's ECF System to their
 respective email addresses or First Class U.S. mail to the non-ECF participants on October 5, 2018.


                                                                               s/ Kay Doaks
                                                                               Case Manager




                                                                2
